Citation Nr: 0117915	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  95-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for anxiety and 
depressive reaction, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1989 RO rating decision that (1) denied an 
increased evaluation for the veteran's nervous condition, 
rated as 30 percent disabling; and (2) denied an increased 
evaluation for the veteran's impaired hearing, rated as 10 
percent disabling.
 
In February 1998, the RO increased the rating for anxiety and 
depressive reaction to 70 percent, effective from July 1989; 
and continued the 10 percent rating for mixed deafness, 
bilateral.  The veteran has continued his appeal.

The February 1998 RO rating decision also granted entitlement 
to a total disability rating based on individual 
unemployability (TDIU), effective from July 1989.


REMAND

(1)   VA's Duty to Assist and Provide Notice

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, VA examinations scheduled in May 2000 and in 
October 2000 were canceled when the veteran failed to appear.  
On review of the claims folder, it appears that the veteran 
may not have received timely notification of the 
examinations.  There is no record showing notification to the 
veteran as to the date and time of any scheduled examination.  
The veteran's representative has contended that the case 
should be remanded for this reason.  Under the circumstances, 
it is the judgment of the Board that the veteran should be 
given another opportunity to report for VA examinations.

The Board also emphasizes to the veteran that the information 
to be obtained on VA examinations is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to scheduled examinations, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.


(2)  Anxiety and Depressive Reaction

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
veteran was last examined by VA in December 1997, and has 
requested another examination.  Since his last examination, 
the veteran reports increasing levels of anxiety and 
irritability, which were aggravated by his lack of 
communication and defective hearing. Where the veteran claims 
that his service-connected disability has increased in 
severity since the last examination, re-examination is 
required.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The criteria for the rating of mental disorders were amended 
effective November 7, 1996.  See 62 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  When the regulations concerning entitlement 
to higher ratings are changed during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has considered both the old 
and the new criteria, as shown by the supplemental statement 
of the case issued in June 1999.

(3)  Bilateral Hearing loss

Records show that the veteran underwent a VA audiometric 
evaluation in January 1999 in conjunction with his claim for 
an increased evaluation for bilateral hearing loss.  The 
report of the audiometric evaluation reveals that puretone 
threshold averages for each ear were derived from a total of 
five frequencies labeled from "A to E."  38 C.F.R. 
§ 4.85(d) provides that the puretone threshold average that 
must be used in evaluations of bilateral defective hearing is 
the "sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four." 

While the Board notes that the veteran's audiometric results 
showing a moderate-to-severe primarily sensorineural hearing 
loss might still not meet the requirements for an increased 
evaluation, another audiometric examination is required that 
complies with the provisions of 38 C.F.R. § 4.85(d) in order 
for the Board to evaluate the veteran's request for a higher 
rating for bilateral hearing loss.

Likewise, the regulations for evaluation of hearing 
impairment were revised, effective June 10, 1999, and the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for anxiety and depressive 
reaction, and for bilateral hearing loss 
since 1999.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  The 
veteran should be advised of any records 
the RO is unable to obtain.

2.  The veteran should be afforded a 
psychiatric examination in order to 
determine the severity of his service-
connected anxiety and depressive 
reaction.  The examiner should comment on 
whether the psychiatric disability 
results in demonstrable inability to 
obtain or retain employment, virtual 
isolation in the community, totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of 
reality, or total occupational and social 
impairment; and assign a GAF (global 
assessment of functioning) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or 
Fourth Editions, and explain what the 
score means.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report. 

3.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of his 
bilateral hearing loss.  VA Form 10-2464 
should be completed; puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz 
should be recorded for each ear, and a 
puretone threshold average derived for 
each ear in accordance with 38 C.F.R. 
§ 4.85(d).

4. After the above development, the RO 
should review the claims.  The review of 
the claim for a higher evaluation for 
anxiety and depressive reaction should 
consider the provisions of 38 C.F.R. § 
4.130, Code 9400, effective prior to and 
as of November 7, 1996.  The review of 
the claim for a higher evaluation for 
bilateral hearing loss should consider 
the provisions of 38 C.F.R. § 4.85, Code 
6100, effective prior to and as of 
June 10, 1999.  The claims should be 
resolved under the criteria that are to 
the advantage of the veteran.

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for a higher evaluation for 
anxiety and depressive reaction, and for 
bilateral hearing loss, and include 
consideration of evaluating each 
disability under the provisions of 
38 C.F.R. § 3.321.

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




